Citation Nr: 0632898	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-04 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether a May 2001 rating decision that assigned a single 10 
percent rating for tinnitus committed clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDING OF FACT

Any incorrect application of law or fact has not been 
identified in a May 2001 rating decision that granted service 
connection for tinnitus and assigned the maximum rating of 10 
percent.  


CONCLUSION OF LAW

A May 2001 rating decision did not contain CUE in not 
assigning a separate 10 percent evaluation for each ear for 
bilateral tinnitus.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board recognizes that a CUE allegation is not a claim or 
application for VA benefits.  Thus, it has been held that the 
Veterans Claims Assistance Act of 2000 does not apply to a 
CUE allegation concerning a VA decision.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  

A review of the record shows that a May 2001 rating decision 
granted service connection for tinnitus, and assigned an 
initial 10 percent disability evaluation.  In January 2003, 
the veteran's representative stated that the diagnostic code 
for service-connected bilateral tinnitus required a separate 
10 percent rating for each ear and asked for a corrected 
rating decision.    

There are two statutory exceptions to the finality of an 
unappealed RO decision:  (1) reopening the claim upon the 
receipt of new and material evidence, see 38 U.S.C.A. § 5108; 
and (2) revision based upon a showing of CUE, see 38 U.S.C.A. 
§ 5109A; Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  A 
reversal or revision of prior decisions due to CUE is 
considered a collateral attack on a prior decision, Livesay, 
15 Vet. App. at 178-79, which asserts an incorrect 
application of law or fact, Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994).  Such an error must have occurred on the 
record "as it existed at the time of the disputed 
adjudication."  Id.   

In effect prior to June 10, 1999, Diagnostic Code 6260 
provided a 10 percent evaluation for tinnitus that was 
persistent, as a symptom of head injury, concussion or 
acoustic trauma.  Effective from June 10, 1999, as amended by 
the Secretary, a 10 percent disability evaluation was 
provided for recurrent tinnitus.  See 64 Fed. Reg. at 25,202; 
38 C.F.R. § 4.87, Diagnostic Code 6260.  

A plain reading of this regulation in effect at the time of 
the May 2001 rating decision (of which CUE is alleged) shows 
that it did not specifically provide for a separate 10 
percent evaluation for each ear for tinnitus.  Thus, no error 
in an application of the law has been identified.  

It is further noted that according to a recent decision from 
the United States Court of Appeals for the Federal Circuit, 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
preceding rating criteria (again, which was in effect at the 
time of the May 2001 rating decision) is acceptably 
interpreted as limiting a veteran to a single disability 
rating for tinnitus, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

Because CUE has not been identified in a May 2001 rating 
decision, revision thereof is not warranted.  


ORDER

A prior rating decision in May 2001 was not clearly and 
unmistakably erroneous in assigning a single 10 percent 
rating for service-connected tinnitus.  To this extent, the 
appeal is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


